                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF SOUTH CAROLINA
                                        FLORENCE DIVISION

Lowes Foods, LLC,                     )                     Civil Action No.: 4:16-cv-00354-RBH
                                      )
      Plaintiff,                      )
                                      )
v.                                    )                     ORDER
                                      )
Burroughs & Chapin Company, Inc.,     )
Grand Dunes Development Company, LLC, )
and Myrtle Beach Farms Company, Inc., )
                                      )
      Defendants.                     )
____________________________________)

       This matter is before the Court on the parties' cross motions for summary judgment. [ECF

Nos. 71 & 73]. For the reasons stated below, the Court grants in part and denies in part Defendants'

motion for summary judgment and denies Plaintiff's motion for summary judgment.1

                                                  Background

       On September 15, 2006, Plaintiff Lowes Foods, LLC ("Lowes") and Defendant Grand Dunes

Development Company, LLC ("GDDC") entered into a lease agreement ("Lease") for property to be

used as a location for a Lowes Foods retail grocery store. [Complaint, ECF No. 1, at ¶ 9].

       Lowes alleges that Burroughs & Chapin Company, Inc. ("B&C"), who is the parent company

of Defendants GDDC and Myrtle Beach Farms Company, Inc. ("MBF"), was developing the area as

the Grande Dunes community. Id. at ¶ 11. The new Lowes Foods grocery store was to be located at

the Grande Dunes Marketplace, 970 Cipriana Drive, Myrtle Beach, South Carolina. Id. at ¶ 9.

       In negotiating the Lease, Lowes alleges that it discussed with Defendants two critical issues



   1
            Under Local Civil Rule 7.08 (D.S.C.), “hearings on motions may be ordered by the Court in its
   discretion. Unless so ordered, motions may be determined without a hearing.” Upon review of the briefs,
   the Court finds that a hearing is not necessary.
regarding the Lease and the new grocery store. First, it was important to Defendants that the Lowes

store at the Grande Dunes development be a high quality, “four-star project” befitting an upscale

shopping center. Second, it was critical to Lowes that the Lease contain a “radius restriction”

protecting Lowes from the development of a competing grocery store within a two-mile radius of the

Lowes store at Grande Dunes. Id. at ¶ 12.

        Lowes alleges the radius restriction was the subject of communications between Jeffrey

LeForce, Chief Commercial Real Estate Officer for B&C, and Roger Henderson, Vice President of

Real Estate for Alex Lee, Inc., which is Lowes’s corporate parent. Id. at ¶¶ 13-20. Lowes viewed the

communications between LeForce and Henderson to be a clear representation by Defendants that (1)

they knew the importance of the radius restriction to Lowes, (2) they knew Lowes would not enter

into the Lease if it thought its sales might be diminished as a result of a competing grocery store

within the radius restriction, and (3) they knew the radius restriction must be effective throughout the

term of the Lease.2 Id. at ¶ 21.

        Lowes alleges that it signed the Lease on November 3, 2006, in reliance on the representation

that the radius restriction would be effective throughout the term of the Lease. Id. at ¶ 22.

        Section 7.4.3 of the Lease (the "radius restriction") provides:

                In addition, Landlord, any entity which controls, is controlled by or
                under common control with Landlord, any entity which acquires all
                or substantially all of Landlord’s assets, or Landlord’s affiliates,
                successors or assigns (collectively, the “Landlord Entities”), shall
                not (directly or indirectly) develop a supermarket on any property
                within a radius of two (2) miles from any portion of the Demised
                Premises; provided, however, at any time after the seventh (7th)
                anniversary of the Commencement Date, Landlord and each of the


   2
            The term of the Lease commenced on September 17, 2008, and is scheduled to expire on
    September 16, 2028. [Complaint, ECF No. 1 at ¶ 10].

                                              2
                Landlord Entities may develop a grocery store with up to 25,000
                square feet on any property within such radius other than property
                owned by Landlord or any of the Landlord Entities that is
                contiguous to the Center.

[Lease, ECF No. 1-1 at 28-29].

       Lowes alleges it would not have entered into the Lease without the radius restriction and the

Defendants knew the radius restriction must remain effective throughout the term of the Lease to

adequately protect Lowes's interests. [Complaint, ECF No. 1 at ¶ 24]. Lowes alleges that it made a

greater than normal financial investment in the Lowes store at Grande Dunes to comply with

Defendants' demand that the Lowes store at Grande Dunes be a high-end, "four star" store befitting

an upscale shopping center. Id. at ¶ 25.

       Lowes alleges that in or about December 2013, B&C sold a substantial amount of its property

within the Grande Dunes development to LStar Management (“LStar”). Included in the sale was a

tract of land owned by MBF, located at the northwest corner of 82nd Avenue North and North Kings

Highway in Myrtle Beach (the "New Development"), which was also within the two-mile radius

restriction in the Lowes Lease. MBF's sale of the "New Development" to LStar did not include a

restriction like the one included in the Laniado Deed.3

       On October 31, 2014, LStar, along with a company called Crosland Southeast, issued a press


   3
            Discovery in this case revealed that in February 2010, MBF conveyed a 4.6 acre tract of land
   within the two-mile radius restriction to members of the Laniado family. [Laniado Deed, ECF No. 79-2].
   The 4.6 acre tract (the "Laniado Tract") was conveyed with the following restriction on land use:
            The Grantee shall not, directly or indirectly, develop a supermarket on the property
            until October 1, 2015 after which time the Grantee may develop a grocery store with
            up to 25,000 square feet, as set forth in that certain Memorandum of Lease between
            Grande Dunes Development Company, LLC and Lowe's Food Stores, Inc. dated
            September 15, 2006 and recorded December 20, 2006 in Deed Book 3205 at Page
            1836.

   [Laniado Deed, ECF No. 79-2 at 8].

                                                         3
release stating its intention to develop a new commercial center at the New Development, anchored

by a grocery store of approximately 45,000 square feet. [Complaint, ECF No. 1 at ¶ 28; Deposition

of Steven Vining, ECF No. 95-3 at 43].

        Lowes states that a 45,000 square foot Publix grocery store at the New Development is now

open and operating less than a mile from the Lowes store, in violation of the radius restriction. Id. at

¶ 34; Henderson Depo. at 146.

        Lowes filed this case on February 4, 2016, against Defendants Burroughs & Chapin

Company, Inc. ("B&C"), Grande Dunes Development Company, LLC ("GDDC"), and Myrtle Beach

Farms Company, Inc. ("MBF"), asserting four claims for relief: 1) fraud in the inducement; 2) breach

of contract; 3) breach of contract accompanied by a fraudulent act; and 4) violation of the South

Carolina Unfair Trade Practices Act, S.C. Code Ann. § 39-5-140.

        On August 31, 2018, Defendants filed a motion for summary judgment as to all of Lowes's

claims. Lowes filed a cross-motion for summary judgment on its breach of contract claim. In its

brief in response to Defendants' motion for summary judgment, Lowes indicated that it is not

proceeding on its claim for fraud in the inducement. The motions have been fully briefed and are

ripe for review.

                                    Summary Judgment Standard

        “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a) (2010). “A party asserting that a fact cannot be or is genuinely disputed must support

the assertion by: (A) citing to particular parts of materials in the record . . .; or (B) showing that the

materials cited do not establish the absence or presence of a genuine dispute, or that an adverse party


                                                     4
cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1).

       When no genuine issue of any material fact exists, summary judgment is appropriate. See

Shealy v. Winston, 929 F.2d 1009, 1011 (4th Cir. 1991). The facts and inferences to be drawn from

the evidence must be viewed in the light most favorable to the non-moving party. Id. However, "the

mere existence of some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment; the requirement is that there be no genuine issue

of material fact." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

       "Once the moving party has met [its] burden, the nonmoving party must come forward with

some evidence beyond the mere allegations contained in the pleadings to show that there is a genuine

issue for trial." Baber v. Hospital Corp. of Am., 977 F.2d 872, 874-75 (4th Cir. 1992). The

nonmoving party may not rely on beliefs, conjecture, unsupported speculation, or conclusory

allegations to defeat a motion for summary judgment. See Baber, 977 F.2d at 875. Rather, the

nonmoving party is required to submit evidence of specific facts by way of affidavits, depositions,

interrogatories, or admissions to demonstrate the existence of a genuine and material factual issue for

trial. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

                                              Discussion

I.     Breach of Contract

       Lowes alleges Defendants B&C, MBF, and GDDC breached their contractual obligations

under Section 7.4.3 of the Lease Agreement ('"radius restriction") by directly or indirectly

developing a supermarket, through the sale of the New Development to LStar, on property within a

two mile radius of the Lowes store. [Complaint, ECF No. 1 at ¶ 48]. Lowes further alleges that

Defendants breached the duty of good faith and fair dealing implied in the Lease by, among other


                                                   5
things, failing to protect Lowes from a competing grocery store in the manner required by the Lease

and as was expected by the parties at the time the Lease was formed. Id. at ¶ 49.

        The elements of a breach of contract claim are "the existence of a contract, its breach, and

damages caused by such breach." Hotel and Motel Holdings, LLC v. BJC Enterprises, LLC, 780

S.E.2d 263, 272 (S.C. Ct. App. 2015).

        With respect to the first element, it is undisputed that there is a contract between Lowes and

Defendant GDDC. Defendants, however, argue there is no contract between Lowes and B&C or

MBF; therefore, B&C and MBF cannot be held liable for breach of contract. Generally, an

individual who is not a party to a contract cannot be held liable for its breach. Trancik v. USAA Ins.

Co., 581 S.E.2d 585, 861 (S.C. Ct. App. 2003). However, the existence of a contract is ordinarily a

question of fact for the jury. Stevens and Wilkinson of South Carolina, Inc. v. City of Columbia, 762

S.E.2d 696, 701 (S.C. 2014).

        Lowes argues that B&C and MBF are liable for the alleged breach of contract because they

are "Landlord Entities" under Section 7.4.3 of the Lease Agreement. Section 7.4.3 of the Lease

Agreement provides that, in addition to the Landlord, any entity which controls, is controlled by or

under common control with Landlord, any entity which acquires all or substantially all of

Landlord’s assets, or Landlord’s affiliates, successors or assigns (collectively, the “Landlord

Entities”), shall not (directly or indirectly) develop a supermarket on any property within a radius

of two (2) miles from any portion of the Demised Premises. [Lease Agreement, ECF No. 1-1 at 28].

Thus, Lowes argues that B&C and MBF, as “Landlord Entities” that either control or are under

common control with the Landlord, are bound by Section 7.4.3 of the Lease Agreement and are

liable for its alleged breach.


                                                   6
       The language of Section 7.4.3 is sufficient to create a question of fact as to whether the

parties intended for Landlord Entities such as B&C and MBF to be bound by the Lease Agreement

and liable for its breach. Defendants do not dispute that B&C controls GDDC and that MBF is

under common control with GDDC through B&C. Based on the language of Section 7.4.3, a

reasonable juror could find a contract exists between Lowes and each of the Defendants.

       Lowes argues that Defendants breached both the clear terms of the Lease and also the

implied covenant of good faith and fair dealing when they sold land to LStar without making any

attempt to preserve the restriction on competing grocery stores in the Lease. Lowes also argues

Defendants breached Section 7.4.3 of the Lease by "indirectly" developing the New Development

where the Publix is located.

       Defendants respond that the Lease Agreement does not require Defendants to encumber

property that they owned within the restricted area. Defendants also argue that they did not directly

or indirectly develop the competing Publix grocery store and that the mere sale of land to LStar does

not constitute development.

       Under South Carolina law, there exists in every contract an implied covenant of good faith

and fair dealing. Adams v. G.J. Creel and Sons, Inc., 465 S.E.2d 84 (S.C. 1995); Parker v. Byrd, 420

S.E.2d 850 (S.C. 1992).

               A contract includes not only what is expressly stated but also what
               is necessarily to be implied from the language used and external
               facts, such as the surrounding circumstances; and terms which may
               clearly be implied from a consideration of the entire contract are as
               much a part thereof as though plainly written on its face.

               In the absence of an express provision therefor, the law will imply
               an agreement by the parties to a contract to do and perform those
               things that according to reason and justice they should do in order


                                         7
               to carry out the purpose for which the contract was made.

                                      ...

               The policy of the law is to supply in contracts what is presumed to
               have been inadvertently omitted or to have been deemed perfectly
               obvious by the parties, the parties being supposed to have made
               those stipulations which as honest, fair, and just men they ought to
               have made.

               It has been said that implied promises always exist where the
               covenant on one side involves some corresponding obligation on
               the other; where, by the relationships of the parties and the subject
               matter of the contract, a duty is owing by one not expressly bound
               by the contract to the other party in reference to the subject thereof.

Boddie-Noell Properties, Inc. v. 42 Magnolia Partnership, 544 S.E.2d 279, 284-85 (S.C. Ct. App.

2000) (quoting Commercial Credit Corp. v. Nelson Motors, Inc., 147 S.E.2d 481, 484 (S.C. 1966)).

       In this case, there is a question of fact as to whether the parties intended for the Defendants

to preserve the restriction on competing grocery stores and include restrictive language encumbering

other property sold by them within the radius restricted area. Defendants correctly assert that

restrictions on the use of property must be created in express terms or by plain and unmistakable

implication. Taylor v. Lindsey, 498 S.E.2d 862, 864 (S.C. 1998). However, viewing the evidence in

the light most favorable to Lowes, there is a question of fact as to whether the restriction sought by

Lowes was implied.

       Section 7.4.4 of the Lease Agreement indicates that the covenants set forth in Section 7.4

“shall run with the land for the duration of the Term.” [Lease Agreement, ECF No. 1-1 at 29]. This

language, at the very least, creates an ambiguity as to whether the restriction on competing grocery

stores was meant to extend to property sold by a Landlord Entity within the restricted area. The

phrase “run with the land” is not defined and it is not clear whether the land referred to includes


                                                   8
only the shopping center where the Lowes store is located or all of the land within the radius

restricted area.

        A contract is ambiguous when the terms of the contract are reasonably susceptible of more

than one interpretation. South Carolina Dept. of Nat. Resources v. Town of McClellanville, 550

S.E.2d 299, 302 (S.C. 2001). It is a question of law for the court whether the language of a contract

is ambiguous. Town of McClellanville, 550 S.E.2d at 302-03. Once the court decides the language

is ambiguous, evidence may be admitted to show the intent of the parties. Id. at 303. The

determination of the parties' intent is then a question of fact. Id. Here, the meaning and extent of

Section 7.4.4 of the Lease Agreement, as well as its effect on Section 7.4.3 of the Lease Agreement,

is ambiguous. Whether the parties intended for Section 7.4.4 to restrict the use of all of the land

within the radius restricted area requires a determination of the parties' intent and is a question of

fact for the jury.

        B&C’s internal memorandum authored by Terry Lewis, commercial property manager for

B&C, indicates that B&C believed the radius restriction “would greatly limit our ability to develop

another center or sell land to another developer.” [Terry Lewis Memo, ECF No. 95-10 at 3].

Similarly, Tony Cox, the Executive Vice President for Real Estate at B&C, testified that his

understanding of the radius restriction was that if B&C “sold land to another developer, we would

have to make sure that it wasn’t a, a competing grocery store put there.” [Cox Depo, ECF No. 95-5

at 18]. Terry Lewis’s Memo and Tony Cox’s testimony shed light on the parties’ understanding of

the terms of the contract and suggest an intent to restrict future purchasers of property within the

restricted area from developing a competing supermarket, but this is for the jury to determine.

        Favorable to the Plaintiff is the fact that Defendants sold a piece of property in 2010,


                                                    9
referred to as the Laniado Tract, and included restrictive language in the deed to the Laniados that

was designed to prevent the Laniados from developing a competing grocery store in violation of the

Lowes radius restriction. Specifically, in February 2010, MBF conveyed a 4.6 acre tract of land

within the two-mile radius restriction to members of the Laniado family. [Laniado Deed, ECF No.

79-2]. The 4.6 acre tract (the "Laniado Tract") was conveyed with the following restriction on land

use:

               The Grantee shall not, directly or indirectly, develop a supermarket
               on the property until October 1, 2015 after which time the Grantee
               may develop a grocery store with up to 25,000 square feet, as set
               forth in that certain Memorandum of Lease between Grande Dunes
               Development Company, LLC and Lowe’s Food Stores, Inc. dated
               September 15, 2006 and recorded December 20, 2006 in Deed
               Book 3205 at Page 1836.

[Laniado Deed, ECF No. 79-2 at 8]. The Laniado transaction indicates that Defendants, at least in

2010, believed the Lease Agreement required them to prevent the development of any competing

supermarket within the radius restriction during the term of the Lease, even if the property was sold

to another individual or entity.

       Lowes has submitted sufficient evidence to create a question of fact as to whether

Defendants breached Section 7.4.3 of the Lease Agreement when they sold land to LStar and did not

include restrictive language in the deed to prevent the development of a competing supermarket.

       The Court also finds a question of fact as to whether Defendants indirectly developed the

Publix when they sold the land to LStar. The phrase "indirectly develop a supermarket" is not

defined in the Lease Agreement and its meaning is ambiguous. While this claim appears favorable

to the Defendants based on the LStar transaction with Crosland (who developed the competing

Publix) being somewhat attenuated and removed from the lease transaction with GDDC and Lowes,


                                                  10
the parties' intent with regard to the meaning of the phrase "indirectly develop a supermarket" is a

question of fact for the jury.

        Defendants’ motion for summary judgment is denied as to Lowes’s breach of contract claim.

Likewise, Lowes’s motion for summary judgment on its breach of contract claim is also denied.

There is a genuine issue of material fact as to the existence of a contract between Lowes and B&C

and MBF. There are also genuine issues of material fact as to whether Defendants breached the

Lease Agreement.

II.     Breach of Contract Accompanied by a Fraudulent Act

        Lowes has asserted a claim against Defendants for breach of contract accompanied by a

fraudulent act. In order to maintain a claim for breach of contract accompanied by fraudulent act, a

plaintiff must prove three elements: (1) a breach of contract; (2) fraudulent intent relating to the

breaching of the contract, not merely to its making; and (3) a fraudulent act accompanying the

breach. Floyd v. Country Squire Mobile Homes, Inc., 336 S.E.2d 502, 503–04 (S.C. Ct. App. 1985).

Fraudulent intent is normally proved by circumstances surrounding the breach. Floyd, 336 S.E.2d at

503–04.    The fraudulent act is any act characterized by dishonesty in fact or unfair dealing. Conner

v. City of Forest Acres, 560 S.E.2d 606, 612 (S.C. 2002). The fraudulent act must be separate and

distinct from the acts constituting breach, must accompany the breach, and must not be too remote

in either time or character. Smith v. Canal Ins. Co., 269 S.E.2d 348, 350 (S.C. 1980). Mere breach

of a contract does not constitute fraud. Davis v. Upton, 157 S.E.2d 567, 569 (S.C. 1967).

        Defendants argue that Defendants B&C and MBF cannot be held liable for breach of

contract accompanied by a fraudulent act because there is no contract between Lowes and B&C or

MBF. However, for the reasons stated above, the Court finds there is a question of fact as to the


                                                   11
existence of a contract between Lowes and B&C and MBF.

       Defendants also argue there is no fraudulent intent and no fraudulent act separate and apart

from the alleged breach itself. In response, Lowes argues that Defendants found out at least as early

as May 2014 - over five months before the New Development and Publix were announced - that

LStar intended to develop a grocery store on the site of the New Development. Then, Lowes

alleges, in July of 2014 Defendants communicated with LStar about the new grocery store, and

shared the Lowes Lease and radius restriction with LStar. Lowes contends that Defendants' silence

upon learning of LStar's intentions to develop a grocery store constituted a fraudulent act separate

and apart from the breach of the Lease Agreement.

       "Failure to speak when fair dealing requires one to do so may amount to a suppression of a

fact which should have been disclosed, and constitute a fraud." Gardner v. Nash, 82 S.E.2d 123,

127 (S.C. 1954). The fraudulent act supporting a breach of contract accompanied by a fraudulent

act claim may be any act characterized by dishonesty in fact or unfair dealing. Conner, 560 S.E.2d at

612. Lowes has alleged that Defendants breached the Lease Agreement by "failing to protect Lowes

from a competing grocery store in the manner required by the Lease," i.e. failing to include

restrictive language in deeds to property sold within the radius restriction. Although weak, viewing

the evidence in the light most favorable to Lowes, Defendants' alleged subsequent silence upon

learning of the New Development, after failing to include restrictive language to protect Lowes,

could arguably evidence fraudulent intent and constitute an act of dishonesty or unfair dealing

separate and apart from the breach of the Lease Agreement. Accordingly, Defendants are not

entitled to summary judgment on the breach of contract accompanied by a fraudulent act claim.

III.   South Carolina Unfair Trade Practices Act, S.C. Code Ann. § 39-5-140


                                                  12
       Lowes alleges that Defendants' actions violated the South Carolina Unfair Trade Practices

Act, S.C. Code Ann. § 39-5-140. Specifically, Lowes claims that "Defendants willfully and

knowingly engaged in unfair and deceptive acts by, among other things, allowing the sale of

property to LStar without protecting Lowes's rights and interests as reflected by Section 7.4.3 of the

Lease." [Complaint, ECF No. 1 at ¶ 57].

       In order to bring an action under SCUTPA, the plaintiff must allege: 1) that the defendant

engaged in an unfair or deceptive act in the conduct of trade or commerce; 2) that the plaintiff

suffered actual, ascertainable damages as a result of the defendant's unfair or deceptive act, and 3)

that the unfair or deceptive act had an adverse impact on the public interest. See S.C. Code Ann. §

39-5-140; Daisy Outdoor Advertising Co., Inc. v. Abbott, 473 S.E.2d 47, 49 (S.C. 1996). "An

impact on the public interest may be shown if the acts or practices have the potential for repetition."

Singleton v. Stokes Motors, Inc., 595 S.E.2d 461, 466 (S.C. 2004). The potential for repetition may

be shown in either of two ways: (1) by showing the same kind of actions occurred in the past, thus

making it likely they will continue to occur absent deterrence; or (2) by showing the company's

procedures created a potential for repetition of the unfair and deceptive acts. Singleton, 595 S.E.2d

at 466. "[C]onduct which only affects the parties to the transaction provides no basis for a UTPA

claim.” Jefferies v. Phillips, 451 S.E.2d 21, 23 (S.C. Ct. App. 1994).

       Defendants argue that Lowes's SCUTPA claim should be dismissed because Lowes has

failed to establish that the alleged unfair or deceptive acts impact the public interest. Lowes argues

that Defendants' conduct affects the public interest because members of the Myrtle Beach

community have a vested interest in thriving retail businesses and in avoiding the over-saturation of

grocery stores and shopping centers in their neighborhood. Lowes further argues that by failing to


                                                  13
protect Lowes's interest in the radius restriction, Defendants have threatened the continued operation

of the Lowes store, and thus compromised the future viability of the other stores located in the

shopping center. Lowes also contends that Defendants' actions have the potential for repetition in

that Defendants are major property developers in the southeastern United States and are frequently

involved in the sale, acquisition, and development of large amounts of land in South Carolina.

         Despite Lowes's arguments to the contrary, Defendants are entitled to summary judgment

on the SCUTPA claim. Lowes's argument that Defendants' conduct affects the public interest

because members of the Myrtle Beach community have a vested interest in thriving retail businesses

and avoiding over-saturation of grocery stores is too speculative to establish an affect on the public

interest. Similarly, the possible compromised viability of the other stores located in the shopping

center with Lowes is too speculative to establish an affect on the public interest. Lowes has not

cited to any evidence in the record that could arguably create a question of fact as to whether

Defendants' alleged conduct affected the public interest. The evidence merely establishes a private

dispute between commercial parties. Viewing the evidence in the light most favorable to Lowes,

Defendants are entitled to summary judgment on Lowes's SCUTPA claim.

                                             Conclusion

       For the reasons stated above, Defendants' [ECF No. 73] motion for summary judgment is

GRANTED on Lowes's SCUTPA claim. Defendants' motion for summary judgment is DENIED

as to Lowes's claims for Breach of Contract and Breach of Contract Accompanied by a Fraudulent

Act. Plaintiff's [ECF No. 71] motion for summary judgment as to the Breach of Contract claim is

DENIED. Lowes has withdrawn its claim for Fraud in the Inducement. This case will proceed to

trial on Lowes's claims for Breach of Contract and Breach of Contract Accompanied by a Fraudulent


                                                  14
Act against Defendants Grand Dunes Development Company, LLC ("GDDC"), Burroughs &

Chapin Company, Inc. ("B&C"), and Myrtle Beach Farms Company, Inc. ("MBF").

       IT IS SO ORDERED.

January 25, 2019                                      s/ R. Bryan Harwell
Florence, South Carolina                              R. Bryan Harwell
                                                      United States District Judge




                                            15
